Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
Election/ Restrictions
Claims 1-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/06/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
STATUS OF CLAIMS
 	Applicant’s amendment of claims 1, 11, and 16 in “Claims - 01/28/2021” with the “Request for Continued Examination (RCE) - 02/26/2021” is acknowledged. 
 	This office action considers Claims 1-20 pending for prosecution.
REASON FOR ALLOWANCE
       Claims 1-20 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein the through via extends through a through via hole that exposes the landing pad barrier layer, the upper surface of the landing pad metal layer, and the through via extends through the landing pad barrier layer and directly contacts the landing pad metal layer, and a sidewall of the through via directly contacts the inner 
Regarding independent claim 11: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein the through via extends through a through via hole that exposes the landing pad barrier layer, the upper surface of the landing pad metal layer, and an inner sidewall of the landing pad metal layer, the through via extends through the landing pad barrier layer and directly contacts the landing pad metal layer, and a sidewall of the through via directly contacts the inner sidewall of the landing pad metal layer” – as recited in claim 11, in combination with the remaining limitations of the claim.
Regarding independent claim 16: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “enlarging a floor of the through via hole to expose the landing pad barrier layer, the upper surface of the landing pad metal layer, and an inner sidewall of the landing pad metal layer; and forming a through via filling the through via hole, such that the through via extends through the landing pad barrier layer and directly contacts the landing pad metal layer, and a sidewall of the through via directly contacts the Inner sidewall of the landing pad metal layer” – as recited in claim 16, in combination with the remaining limitations of the claim.
Shimotsusa) substantially discloses in Figure 6F and in paragraph [0099] the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20140091414 A1 to Shimotsusa) is considered pertinent to applicant's disclosure. See form PTO-892. Shimotsusa discloses in Figure 6F and in paragraph [0099] a substrate (Semiconductor substrate 32; Fig. 6F); an interlayer insulation layer including a bottom interlayer insulation layer (insulation layers 39a, 39b, 39c) on an upper surface of the substrate, and a top interlayer insulation layer (39d) on the bottom interlayer insulation layer; an etch stop layer (84; [0099]) between the bottom interlayer insulation layer and the top interlayer insulation layer; a landing pad (311) on the interlayer insulation layer, the landing pad including a landing pad metal (82) and landing pad barrier layer (81), the landing pad barrier layer surrounding an upper surface of the landing pad metal layer and a side surface of the landing pad metal layer (as shown in Fig. 6F), the landing pad barrier layer being at least partially between the land pad metal layer and top interlayer insulation layer (as shown in Fig. 6F); a through via (681) connected to the landing pad through the substrate, the interlayer insulation layer (as shown in Fig. 6F), and the etch stop layer (84), wherein the etch stop layer is isolated from direct contact with the landing pad (84 is isolated from 311 as shown in Fig. 6F).
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 11 and 16 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art 
Claims (2-10), (12-15), and (17-20) are allowed as those inherit the allowable subject matter from claims 1, 11, and 16 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        March 12, 2021